*415On appeal, defendant claims error by the hearing court in denying his pretrial motion for suppression of physical evidence. In response to a radio run of shots being fired from a described vehicle at a specific location, the police were duty bound to approach that car to investigate (People v Benjamin, 51 NY2d 267, 270). Rapidly developing circumstances were presented when defendant, who had been leaning into the suspect car, looked up and began to walk quickly to a nearby automobile, cupping a "black object” in his hands. Reasonably believing that the eight to nine inch long black object was a gun, by making the natural mental connection between newly encountered circumstances and the substance of the radio run (supra, at 271), the officer then proceeded reasonably in unfastening his own gun from its holster and in directing defendant to halt as he attempted to drive off (People v Acevedo, 102 AD2d 336, 339). The officer’s subsequent observation of crack vials protruding from a partially opened pouch on the front seat of defendant’s automobile provided probable cause for defendant’s arrest (People v De Bour, 40 NY2d 210).
Contrary to defendant’s argument on appeal, the court’s crediting of the testimony of the sole witness at the hearing, the arresting officer, and its determination of facts in accordance therewith, are supported by the record and will not be disturbed by this Court (People v Rivera, 121 AD2d 166, affd 68 NY2d 786). Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.